NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 31 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
CHUANHUI XING,                                   No.   15-71199

              Petitioner,                        Agency No. A088-574-959

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 23, 2019**
                              San Francisco, California

Before: BYBEE, N.R. SMITH, and COLLINS, Circuit Judges.

      Petitioner Chuanhui Xing is a native and citizen of the People’s Republic of

China. He petitions for review of the Board of Immigration Appeals’s (BIA)

decision (1) affirming the immigration judge’s (IJ) denial of asylum, withholding

of removal, and Convention Against Torture (CAT) protection and (2) rejecting

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Xing’s claim that an inability to understand his interpreter denied him due process

before the immigration court. We deny the petition.

      We have jurisdiction under 8 U.S.C. § 1252. “We review denials of

asylum, withholding of removal, and CAT relief for substantial evidence and will

uphold a denial supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir.

2014) (internal quotation marks and citations omitted). We will uphold the BIA’s

factual findings unless “the evidence not only supports [a contrary] conclusion, but

compels it.” Id. (alteration in original). We review due process claims de novo.

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

      1. The BIA did not err in affirming the IJ’s adverse credibility finding. An

adverse credibility determination is “conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” Manes v. Sessions, 875 F.3d
1261, 1263 (9th Cir. 2017) (internal quotation marks and citations omitted). Here,

the evidence does not compel a finding that Xing was credible. On several issues,

some of which reached the foundation of his claim, Xing’s testimony was either

internally inconsistent or inconsistent with his prior statements or other

documentary evidence. See Shrestha v. Holder, 590 F.3d 1034, 1046–47 (9th Cir.

2010) (“[W]hen an inconsistency is at the heart of the claim it doubtless is of great


                                           2
weight.”). Xing’s misstatements concerned important facts such as the year the

alleged events occurred, the length of time he remained in hiding, and the existence

of documentary evidence. Thus, the adverse credibility determination was

supported by substantial evidence, and the record does not compel a contrary

result.

          2. Xing was not denied due process. “The Fifth Amendment guarantees due

process in [removal] proceedings,” including the right “to a full and fair hearing”

and “a reasonable opportunity to present evidence.” Colmenar, 210 F.3d at 971.

To establish a violation of this right, an alien facing removal must show two

things: first, that the proceedings were “so fundamentally unfair that the alien was

prevented from reasonably presenting his case,” and second, that the alien suffered

“prejudice, which means that the outcome of the proceeding may have been

affected by the alleged violation.” Id. (internal quotation marks and citations

omitted). Xing fails to satisfy either requirement. The record does not reflect that

Xing had difficulty understanding his interpreter in immigration court. To the

contrary, the record shows that in multiple instances, both Xing and his attorney

conveyed to the IJ that they were satisfied with the interpreter’s performance.

Further, Xing has not identified any material evidence that he was unable to

present due to interpreter error, nor has he shown how the outcome would have


                                          3
differed with a different interpreter. Thus, Xing has not shown he was denied due

process by an inability to communicate with his interpreter, if such inability existed

at all.

          PETITION DENIED.




                                          4